Exhibit 10.5

 

1998 IMS HEALTH INCORPORATED
NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

 

(As Amended and Restated as of October 20, 2008)

 

1.  Purpose of the Plan

 

The purpose of the Plan is to aid the Company in attracting, retaining and
compensating non-employee directors and to enable them to increase their
proprietary interest in the Company. The Plan is intended to benefit the Company
and its shareholders by enabling non-employee directors of the Board to have a
greater personal financial stake in the Company, and reinforcing such directors’
common interest with shareholders in increasing the value of the Shares on a
long-term basis. In furtherance of this purpose, the Plan provides for periodic
grants of Options, Restricted Stock, and Restricted Stock Units, and the
opportunity for non-employee directors to elect deferred and alternative forms
of compensation in lieu of cash fees for service as a director, including
Options, Shares, and Deferred Share Units.

 

2.    Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)  Act:  The Securities Exchange Act of 1934, as amended, or any successor
thereto.

 

(b) Award:  An Option, a Share of Restricted Stock, or Restricted Stock Unit
granted under the Plan, or an Option, Share, or Deferred Share Unit granted in
lieu of cash directors fees under the Plan.

 

(c) Beneficial Owner:  As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

 

(d) Board:  The Board of Directors of the Company.

 

(e) Change in Control: The occurrence of any of the following events:

 

(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or any company
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities;

 

(ii)   during any period of twenty-four months (not including any period prior
to the Effective Date), individuals who at the beginning of such period
constitute the Board, and any new director (other than (A) a director nominated
by a Person who has entered into an agreement with the Company to effect a
transaction described in Sections 2(e)(i), (iii) or (iv) of the Plan, (B) a
director nominated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or (C) a director nominated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s shareholders was approved in advance by a vote of at least two-thirds
(2/3) of the directors then still in office who either were

 

--------------------------------------------------------------------------------


 

directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii)  the shareholders of the Company approve any transaction or series of
transactions under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (A) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation and (B) after which
no Person holds 20% or more of the combined voting power of the then-outstanding
securities of the Company or such surviving entity; or

 

(iv)  the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

 

(f)  Committee: The Compensation and Benefits Committee of the Board.

 

(g)  Company: IMS Health Incorporated, a Delaware corporation.

 

(h)  Deferred Share Unit: An Award granted under Section 8 upon deferral of cash
compensation representing a contractual commitment of the Company to deliver to
the Participant, at a specified future date, one Share in settlement of the
deferral. Dividend equivalents equal to the value of dividends on outstanding
shares shall be paid or credited on Deferred Share Units, if and subject to such
terms as may be specified by the Committee, including terms ensuring convenient
administration of the Plan.

 

(i) Disability: Inability to continue to serve as a non-employee director of the
Board due to a medically determinable physical or mental impairment which
constitutes a permanent and total disability, as determined by the Committee
(excluding any member thereof whose own Disability is at issue in a given case)
based upon such evidence as it deems necessary and appropriate. A Participant
shall not be considered disabled unless he or she furnishes such medical or
other evidence of the existence of the Disability as the Committee, in its sole
discretion, may require.

 

(j) Effective Date: June 30, 1998.

 

(k) Fair Market Value: On a given date, the arithmetic mean of the high and low
prices of the Shares as reported for such date, or if no trade was reported for
such date then on the latest preceding date for which a trade was reported, by a
recognized reporting service designated by the Committee.

 

(l) Option: A stock option granted under the Plan.

 

(m) Participant: Any director of the Company who has been granted an Award under
the Plan, for so long as the Award is outstanding.

 

(n) Person: As such term is used for purposes of Section 13(d) or 14(d) of the
Act (or any successor section thereto).

 

(o) Plan: The 1998 IMS Health Incorporated Non-Employee Directors’ Stock
Incentive Plan, as amended and restated.

 

--------------------------------------------------------------------------------


 

(p) Restricted Stock: An Award of a Share subject to a risk of forfeiture and
non-transferability restrictions granted under Section 7 of the Plan.

 

(q) Restricted Stock Unit or RSU: An Award, granted under Section 7,
representing a contractual commitment of the Company to deliver to the
Participant, at a specified future date, one Share, if specified vesting
conditions are met. Dividend equivalents equal to the value of dividends on
outstanding shares shall be paid or credited on RSUs, if and subject to such
terms as may be specified by the Committee, including terms that may provide for
forfeiture of such dividend equivalents if the corresponding RSU is forfeited
and terms ensuring convenient administration of the Plan.

 

(r) Retirement: Termination of service with the Company after such Participant
has attained age 70, regardless of the length of such Participant’s service; or,
with the prior written consent of the Committee (excluding any member thereof
whose own Retirement is at issue in a given case), termination of service at an
earlier age after the Participant has completed six or more years of service
with the Company.

 

(s) Shares: Shares of common stock, par value $0.01 per share, of the Company.

 

3.    Shares Subject to the Plan

 

Subject to adjustment as provided in Section 9(a), the total number of Shares
reserved and available for delivery under the Plan for Awards outstanding at
May 2, 2003 or thereafter granted shall be 909,962. The Shares delivered under
the Plan may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares. Shares subject to an Award under the Plan that is canceled,
expired, forfeited, settled in cash, or otherwise terminated without a delivery
of Shares to the Participant, including the number of Shares withheld or
surrendered in payment of any exercise or purchase price of an Award, will
become available for Awards under the Plan.

 

4.    Administration

 

(a) Administrative Authority.    The Plan shall be administered by the Board or
Committee, provided that any determination increasing the amount or value of
Awards that may granted in any year shall be subject to the approval of the
Board. The Committee may delegate its duties and powers in whole or in part to
any subcommittee thereof consisting solely of at least two “non-employee
directors” within the meaning of Rule 16b-3 under the Act (or any successor
rule thereto). In addition, the Committee may delegate administrative
responsibilities, including with respect to deferrals implemented under the
Plan, to an executive officer or committee of executive officers and employees.
The Board and the Committee are authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that either deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable. Any decision of the Committee
in the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

 

(b) Restriction on Option Repricing.    Without the prior approval of the
Company’s stockholders, Options granted under the Plan will not be repriced,
replaced or regranted through cancellation or by lowering the Option Price of a
previously granted Option. For this purpose, “repriced” means: (i) amending the
terms of an Option after it is granted to lower its exercise price; (ii) any
other action that is treated as a repricing under generally accepted accounting
principles; and (iii) canceling an Option at a time when its strike price is
equal to or greater than the fair market value of the underlying Stock, in
exchange for another Option, Restricted Stock, or other equity,

 

--------------------------------------------------------------------------------


 

unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction. A cancellation and
exchange described in clause (iii) of the preceding sentence will be considered
a repricing regardless of whether the Option, Restricted Stock or other equity
is delivered simultaneously with the cancellation, regardless of whether it is
treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the Participant.

 

5.    Eligibility

 

A director who is not an employee of the Company or any subsidiary of the
Company as of the date that an Award is granted shall be eligible to participate
under this Plan.

 

6.    Terms and Conditions of Options

 

Options granted under the Plan shall be non-qualified stock options for federal
income tax purposes, as evidenced by the related Option agreements, and shall be
subject to the foregoing and the following terms and conditions and to such
other terms and conditions, not inconsistent therewith, as the Board or the
Committee shall determine:

 

(a) Grants.    A Participant may receive grants of Options, on such dates and
authorizing the purchase of such number of Shares as determined by the Board or
Committee in its sole discretion. In addition, the Board or Committee may
authorize the grant of Options in lieu of payment of fees to eligible directors,
upon the election of the director, in accordance with Section 8. The Board or
Committee may set such other terms of Options granted hereunder, subject to the
explicit provisions of the Plan.

 

(b) Option Price.    The exercise price per Share of an Option shall be
determined by the Committee, but shall not be less than 100% of the Fair Market
Value of the Shares on the date an Option is granted.

 

(c) Exercisability.    Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the
Committee, but in no event shall an Option be exercisable more than ten years
after the date it is granted.

 

(d) Exercise of Options.    Except as otherwise provided in the Plan or in a
related Option agreement, an Option may be exercised for all, or from time to
time any part, of the Shares for which it is then exercisable. For purposes of
Section 6 of the Plan, the exercise date of an Option shall be the later of the
date a notice of exercise is received by the Company and, if applicable, (A) the
date payment is received by the Company pursuant to clauses (i), (ii) or
(iii) in the following sentence or (B) the date of sale by a broker of all or a
portion of the Shares being purchased pursuant to clause (iv) in the following
sentence. The exercise price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash, (ii) in Shares having a Fair Market Value equal to
the aggregate Option exercise price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
including, if no additional accounting expense to the Company will result, by
directing the withholding of Shares issuable upon exercise of the Option,
(iii) partly in cash and partly in such Shares, or (iv) through the delivery of
irrevocable instructions to a broker to deliver promptly to the Company an
amount equal to the aggregate Option exercise price for the Shares being
purchased not later than the time of delivery of the Shares to the broker,
subject to limitations under applicable law. No Participant shall have any
rights to dividends or other rights of a shareholder with respect to Shares
subject to an Option until the Participant has given written notice of exercise
of the Option, paid in full for such Shares and, if applicable, has satisfied
any other conditions imposed by the Committee pursuant to the Plan. The
Committee may impose restrictions on Option shares, subject to applicable law.

 

--------------------------------------------------------------------------------


 

(e) Termination Provisions Relating to Certain Options.    An Option granted
under this Section 6 not in lieu of fees under Section 8 shall be subject to the
following vesting and exercise terms in the event of termination of a
Participant’s service as a director:

 

(i)    Death.    If a Participant’s service as a director of the Company
terminates by reason of death after the date of grant of an Option, the
unexercised portion of such Option shall immediately vest in full and the Option
may thereafter be exercised only during the shorter of (A) the remaining stated
term of the Option or (B) five years after the date of death.

 

(ii)   Disability or Retirement.    If a Participant’s service as a director of
the Company terminates by reason of Disability or Retirement after the date of
grant of an Option, the unexercised portion of such Option shall immediately
vest in full and such Option may thereafter be exercised only during the shorter
of (A) the remaining stated term of the Option or (B) five years after the date
of such termination of service; provided, however, that if a Participant dies
within a period of five years after such termination of service, the unexercised
portion of the Option may thereafter be exercised, during the shorter of (A) the
remaining stated term of the Option or (B) the period that is the longer of five
years after the date of such termination of service or one year after the date
of death.

 

(iii)  Other Termination of Service.    Unless otherwise specified by the Board
not later than the time of grant of an Option, if a Participant’s service as a
director of the Company terminates for any reason other than death, Disability
or Retirement after the date of grant of an Option as described above, the
unexercised portion of an Option may thereafter be exercised only during the
period ending 90 days after the date of such termination of service, but only to
the extent to which such Option was exercisable at the time of such termination
of service.

 

7.    Terms and Conditions of Restricted Stock and Restricted Stock Units

 

Restricted Stock or RSUs granted under the Plan shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Board or Committee shall
determine:

 

(a)           Grants.    A Participant may receive, on such dates as determined
by the Committee in its sole discretion, grants consisting of such amounts of
Restricted Stock or RSUs as determined by the Committee in its sole discretion.

 

(b)           Restrictions.    Restricted Stock and RSUs granted under the Plan
shall be subject to such vesting and forfeiture terms as may be specified by the
Board or Committee not later than the time of grant of the Award. For so long as
such Award is subject to a risk of forfeiture, such Award may not be sold,
transferred, pledged, assigned or otherwise disposed of under any circumstances.
Restricted Stock Units shall remain subject to restrictions on transferability
and deferral of settlement, in accordance with Section 12, for such periods,
after the risk of forfeiture has lapsed, as may be specified by the Committee.
Thus, deferral of RSUs at the election of the Participant is specifically
authorized, provided that, in order to comply with Section 409A of the Internal
Revenue Code (the “Code”), any election to defer RSUs may be made in accordance
with Section 13(a)(i) and (ii).

 

(c)           Acceleration. Notwithstanding anything in the Plan to the contrary
except for applicable provisions of Section 13, (i) the restrictions set forth
in Section 7(b) of the Plan (including any elected deferral period) shall
automatically lapse in the event that a Participant terminates service as a
director of the Company as a result of death or Disability, (ii) the risk of
forfeiture of RSUs

 

--------------------------------------------------------------------------------


 

shall automatically lapse upon a Change in Control, and shares shall be
distributed in settlement of such RSUs in accordance with Section 9(b), and
(iii) the Committee (excluding any member thereof whose own Award is at issue in
a given case) may, in its sole discretion, accelerate the lapsing of the
restrictions set forth in Section 7(b) of the Plan in the event that a
Participant terminates service as a director of the Company for any other
reason. In the case of RSUs which constitute a deferral of compensation subject
to Code Section 409A, no discretion may be exercised to change the time of
distribution of such RSUs except as may be permitted under Section 409A. In the
absence of acceleration under this Section 7(c), all Shares of Restricted Stock
and all RSUs as to which the risk of forfeiture has not previously lapsed
pursuant to Section 7(b) of the Plan shall be forfeited upon the Participant’s
separation from service as a director of the Company.

 

(d)           Settlement of RSUs. Unless a different settlement date for RSUs is
specified by the Board or Committee as a term of the Award at grant or has been
validly elected as a deferral by the Participant or is required by this Plan
(including Section 13), the settlement date for RSUs will be the applicable
vesting date. Shares will be delivered to the Participant on or within 15 days
following the applicable settlement date, subject to Section 13.

 

8.    Issuance of Shares, Deferred Share Units, and Options in Lieu of Cash Fees

 

The Board or Committee may authorize the grant of Shares, Deferred Share Units,
or Options in lieu of cash fees otherwise payable to a non-employee director for
service to the Company in their capacity as a director, if and to the extent
elected by the director. Cash fees for these purposes includes annual retainer,
meeting fees, such fees for service as a member of a Board committee, and fees
for service in a leadership capacity with respect to the Board or a committee.
Elections and other terms of any deferral of cash fees will be subject to
Section 13 hereof. Deferral will occur under this Section 8 as of the date the
cash fees would otherwise have been payable but for the valid election to defer,
even if the date at which the deferred amount is deemed invested in Shares or
Options are granted in lieu of cash fees is a later date. Awards granted under
this Section 8 shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Board or Committee shall determine:

 

(a) Grant of Shares or Deferred Share Units.    The number of Shares or Deferred
Share Units granted in lieu of cash fees shall be determined by dividing the
amount of cash fees being forgone or deferred by the director by the Fair Market
Value of a Share at the date such fees were otherwise payable or another date
designated by the Committee, not later than 90 days after the date such fees
were otherwise payable, provided that the Committee’s designation of a date
other than the fee-payment date shall be made prior to the affected fee-payment
date.

 

(b) Grant of Options.    The number of Options granted in lieu of cash fees
shall be determined by dividing the amount of cash fees being forgone by the
director by the Option value at the date such fees were otherwise payable or
another date designated by the Committee. Such designated date may be at any
time within a reasonable period, not exceeding approximately one year, over
which the director’s fees being forgone otherwise would have been payable;
provided, however, that the Committee’s designation of a date or dates other
than the fee-payment date shall be made prior to the affected fee-payment date.
The Committee may specify vesting and forfeiture terms to provide that the
Option will not be retained if the service for which the director would have
received the cash fees is not in fact performed. Option value shall be
determined from time to time by the Committee, based on a reasonable stock
option valuation methodology consistently applied, provided that the Committee
may specify a uniform Option value or a formula for determining such value that
may remain in effect for a period of approximately one year, for administrative
convenience and to provide predictable terms to Participants committing to forgo
fees.

 

(c) Other Terms of Deferred Share Units and Options In Lieu of Fees.    Subject
to Section 6 and other provisions of the Plan, the Board or Committee may
specify the duration of Deferred Share

 

--------------------------------------------------------------------------------


 

Units and Options, settlement dates of Deferred Share Units, any
post-termination exercise periods of Options, and all other terms of Awards to
be granted in lieu of fees, including terms relating to the deferral of such
fees.

 

9.    Adjustments Upon Certain Events

 

Notwithstanding any other provision in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

 

(a) Generally.    In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares of other corporate exchange, or any large, special, and non-recurring
distribution to Shareholders, the Committee in its sole discretion and without
liability to any person may make such substitution or adjustment, if any, as it
deems to be equitable, as to (i) the number or kind of Shares or other
securities issued or reserved for issuance pursuant to the Plan or pursuant to
outstanding Awards, (ii) the Option exercise price and/or (iii) any other
affected terms of such Awards, and the Committee make such adjustments to
outstanding Awards as it deems necessary or appropriate to preserve without
enlarging the rights of each Participant with respect to his or her Award. The
forgoing notwithstanding, in the case of outstanding Awards, the Committee shall
adjust such Awards upon the occurrence of any equity restructuring within the
meaning of Statement of Financial Accounting Standards No. 123(R) in order to
preserve without enlarging the rights of each Participant with respect to such
Awards.

 

(b) Change in Control.    In the event of a Change in Control, the Committee in
its sole discretion and without liability to any person may take such actions,
if any, as it deems necessary or desirable with respect to any Award (including,
without limitation, (i) the acceleration of an Award, (ii) the payment of a cash
amount in exchange for the cancellation of an Award (in the case of an Option,
not to exceed intrinsic value at the date of Committee action or a single
specified date thereafter) and/or (iii) the requiring of the issuance of
substitute Awards that will substantially preserve the value, rights and
benefits of any affected Awards previously granted hereunder) as of the date of
the consummation of the Change in Control. In furtherance of this authority,
upon a Change in Control, any outstanding RSUs or Deferred Share Units shall
become immediately vested. RSUs and Deferred Share Units that do not constitute
deferrals of compensation under Code Section 409A will be settled within five
business days after such Change in Control (subject to earlier settlement as
provided below). RSUs and Deferred Share Units, and deferred cash under the
NEDDCP (as defined below) that constitute deferrals of compensation under
Section 409A (“409A Awards”) will be settled within five business days after
(i) the occurrence of a 409A Change in Control (as defined below) occurring at
the time of or following the Change in Control or (ii) upon occurrence of the
Change in Control occurring within 90 days after the 409A Change in Control, but
only if the occurrence of the Change in Control is non-discretionary and
objectively determinable at the time of the 409A Change in Control (in this
case, the Participant shall have no influence on when during such 90-day period
the settlement shall occur). If a Change in Control occurs but settlement of a
409A Award does not occur under the preceding sentence, such 409A Award shall be
settled at the earliest of (i) the earliest permitted time of settlement that
would have applied in the absence of a Change in Control, (ii) the occurrence of
a 409A Change in Control, or (iii) the Participant’s separation from service,
subject to the six-month delay rule set forth in Section 13(a)(iii)(B). In the
event that any such 409A Award cannot be settled upon a Change in Control or
immediately upon the Participant’s separation from service after a Change in
Control, the Participant will have the right to elect to denominate such 409A
Award in cash (based on the then Fair Market Value of Shares) both at the time
of the Change in Control and again upon separation from service following the
Change in Control. If the Participant elects to denominate such a 409A Award in
cash, the Company will adjust the cash payment to reflect the deferred
settlement date by multiplying the cash amount by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which the award was denominated in cash (or the most appropriate

 

--------------------------------------------------------------------------------


 

surrogate for such rate if such rate is not available) multiplied by a fraction,
the numerator of which is the number of days from and including the date on
which the 409A Award was denominated in cash until and including the date of
payment of such award to the Participant and the denominator of which is 365,
and pay such adjusted amount at settlement. In the case of RSUs and Deferred
Share Units, settlement that otherwise could occur in the five business days
after a Change in Control under the foregoing provisions shall, if possible,
occur early enough to permit the Participant to participate in a transaction
that is related to the Change in Control, such as a tender offer or a cash
election merger)

 

10.  Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors, or any
designated beneficiary.

 

11.  Amendments and Termination

 

The Board may amend, alter, discontinue or terminate the Plan, except that any
amendment or alteration shall be subject to the approval of the Company’s
shareholders at or before the next annual meeting of shareholders for which the
record date is after the date of such Board action if (a) such shareholder
approval is required by any federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Shares may then be
listed or quoted, or (b) such amendment or alteration would materially increase
the number of shares reserved for the purposes of the Plan, materially broaden
the class of persons eligible to participate in the Plan or materially increase
benefits accruing to Participants. The Board may, in its discretion, determine
to submit other amendments or alterations to the Plan to shareholders for
approval. The Committee may act to amend or alter the Plan, but only if the
amendment would not require shareholder approval and otherwise does not
materially increase the cost of the Plan to the Company. The Board or Committee
can act to amend outstanding Awards. The foregoing notwithstanding, no amendment
or other change to the Plan or to the terms of an outstanding Award shall be
made which would materially and adversely affect the rights of a Participant
under any Award theretofore granted without such Participant’s consent.

 

12.  Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution, and the additional
restrictions on transferability will apply to certain awards under
Section 13(a)(viii). During the lifetime of a Participant, an Award, if
exercisable, shall be exercisable only by such Participant. An Award exercisable
after the death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant or a beneficiary designated
in accordance with procedures specified by the Company. Notwithstanding anything
to the contrary herein, the Committee, in its sole discretion, shall have the
authority to waive this Section 12 (or any part thereof) with respect to Awards
that do not constitute a deferral of compensation under Code Section 409A
(certain RSUs and Deferred Share Units will constitute such Section 409A
deferrals of compensation) to the extent that this Section 12 (or any part
thereof) is not required under the rules promulgated under any law, rule or
regulation applicable to the Company.

 

13.   Compliance With Code Section 409A

 

(a)     409A Deferrals. Other provisions of the Plan notwithstanding, the terms
of any Award that constitutes a deferral of compensation under Code
Section 409A, and any other such deferral of compensation under the 1998 IMS
Health Incorporated Non-Employee Directors Deferred Compensation Plan (the
“NEDDCP”) implemented under this Plan (together, “409A Deferrals,” which
includes cash deferrals under the NEDDCP), including any authority of the
Company and

 

--------------------------------------------------------------------------------


 

rights of the Participant with respect to the 409A Deferrals, shall be limited
to those terms permitted under Section 409A, and any terms not permitted under
Section 409A shall be automatically modified and limited to the extent necessary
to conform with Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. The following rules will apply to 409A Deferrals:

 

(i)            Elections. If a Participant is permitted to elect to defer
compensation and in lieu thereof receive a 409A Deferral, or is permitted to
elect to defer any payment under an Award resulting in a 409A Deferral, such
election will be permitted only at times in compliance with Section 409A
(including transition rules thereunder). Such election shall be made in
accordance with Exhibit A to the 1998 Employees’ Stock Incentive Plan;

 

(ii)           Changes in Distribution Terms. The Committee may, in its
discretion, require or permit on an elective basis a change in the distribution
terms applicable to 409A Deferrals (and Awards that are not 409A Deferrals if
they qualify for the short-term deferral exemption under Section 409A) in
accordance with, and to the fullest extent permitted by, applicable guidance of
the Internal Revenue Service (including Proposed Treasury Regulation § 1.409A,
Preamble § XI.C and IRS Notice 2005-1), and otherwise in accordance with
Section 409A and regulations thereunder. The Senior Vice President — Human
Resources and General Counsel of the Company are authorized to modify any such
outstanding Awards to permit election of different deferral periods provided
that any such modifications may not otherwise increase the benefits to
Participants or the costs of such Awards to the Company. Other provisions of
this Plan notwithstanding, changes to distribution timing resulting from
amendments to this Plan or changes in Participant elections in 2008 shall not
have the affect of accelerating distributions into 2008 or causing distributions
that otherwise would have occurred in 2008 to be deferred until a year after
2008;

 

(iii)          Exercise and Distribution. Except as provided in
Section 13(a)(iv) hereof, no right relating to a 409A Deferral shall be
exercisable (if the exercise would result in a distribution) or a deferred
amount otherwise distributable to a Participant (or his or her beneficiary)
except upon the occurrence of one of the following (or a date related to the
occurrence of one of the following), which must be specified in a written
document governing such 409A Deferral and otherwise meet the requirements of
Treasury Regulation § 1.409A-3:

 

(A)          Specified Time. A specified time or a fixed schedule;

 

(B)           Separation from Service. The Participant’s separation from service
(within the meaning of Treasury Regulation § 1.409A-1(h) and other applicable
rules under Code Section 409A); provided, however, that if the Participant is a
“specified employee” under Treasury Regulation § 1.409A-1(i), settlement under
this Section 13(a)(iii)(B) shall instead occur at the expiration of the
six-month period following separation from service under
Section 409A(a)(2)(B)(i). During such six-month delay period, no acceleration of
settlement may occur, except (1) acceleration shall occur in the event of death
of the Participant, (2), if the distribution date was specified as the earlier
of separation from service or a fixed date and the fixed date falls within the
delay period, the distribution shall be triggered by the fixed date, and
(3) acceleration may be permitted otherwise if and to the extent permitted under
Section 409A. In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six-month delay period.
With respect to any 409A Deferral, a reference in any agreement or other
governing document to a termination of service as a director (or a termination
of employment interpreted to refer to a director’s service)

 

--------------------------------------------------------------------------------


 

which triggers a distribution shall be deemed to mean a “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h);

 

(C)           Death. The death of the Participant. Unless a specific time
otherwise is stated for payment of a 409A Deferral upon death, such payment
shall occur in the calendar year in which falls the 30th day after death;

 

(D)          Disability. The date the Participant has experienced a 409A
Disability (as defined below); and

 

(E)           409A Change in Control. The occurrence of a 409A Change in Control
(as defined below).

 

(iv)          No Acceleration. The exercise or distribution of a 409A Deferral
may not be accelerated prior to the time specified in accordance with
Section 13(a)(iii) hereof, except in the case of one of the following events:

 

(A)          Unforeseeable Emergency. The occurrence of an Unforeseeable
Emergency, as defined below, but only if the net amount payable upon such
settlement does not exceed the amounts necessary to relieve such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
settlement, after taking into account the extent to which the emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise or by liquidation of the Participant’s other assets (to the extent
such liquidation would not itself cause severe financial hardship), or by
cessation of deferrals under the Plan. Upon a finding that an Unforeseeable
Emergency has occurred with respect to a Participant, any election of the
Participant to defer compensation that will be earned in whole or part by
services in the year in which the emergency occurred or is found to continue
will be immediately cancelled.

 

(B)           Domestic Relations Order. The 409A Deferral may permit the
acceleration of the exercise or distribution time or schedule to an individual
other than the Participant as may be necessary to comply with the terms of a
domestic relations order (as defined in Section 414(p)(1)(B) of the Code).

 

(C)           Conflicts of Interest. Such 409A Deferral may permit the
acceleration of the settlement time or schedule as may be necessary to comply
with an ethics agreement with the Federal government or to comply with a
Federal, state, local or foreign ethics law or conflict of interest law in
compliance with Treasury Regulation § 1.409A-3(j)(4)(iii).

 

(D)          Change. The Committee may exercise the discretionary right to
accelerate the lapse of the substantial risk of forfeiture of any unvested
compensation deemed to be a 409A Deferral upon a 409A Change in Control or to
terminate the Plan upon or within 12 months after a 409A Change in Control, or
otherwise to the extent permitted under Treasury Regulation
§ 1.409A-3(j)(4)(ix), or accelerate settlement of such 409A Deferral in any
other circumstance permitted under Treasury Regulation § 1.409A-3(j)(4).

 

(v)           Definitions. For purposes of this Section 13, the following terms
shall be defined as set forth below:

 

(A)          “409A Change in Control” shall be deemed to have occurred if, in
connection with a Change in Control (or any other event defined as a change in
control

 

--------------------------------------------------------------------------------


 

relating to a 409A Deferral under any applicable Company document), there occurs
a change in the ownership of the Company, a change in effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company, as defined in Treasury Regulation § 1.409A-3(i)(5).

 

(B)           “409A Disability” means an event which results in the Participant
being (i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii), by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its subsidiaries.

 

(C)           “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

 

(vi)          Time of Distribution. In the case of any distribution of a 409A
Deferral, if the timing of such distribution is not otherwise specified in the
Plan or an Award agreement or other governing document, the distribution shall
be made within 60 days after the date at which the settlement of the Award is
specified to occur. In the case of any distribution of a 409A Deferral during a
specified period following a settlement date, the maximum period shall be 90
days, and the Participant shall have no influence (other than permitted deferral
elections) on any determination as to the tax year in which the distribution
will be made during any period in which a distribution may be made;

 

 (vii)        “Specified Employee.”  “Specified Employee” means an employee of
the Company, at a time that any stock of the Company is publicly traded, who
satisfies the requirements for being designated a “key employee” under Code
Section 416(i)(1)(A)(i), (ii) or (iii) without regard to Section 416(i)(5) of
the Code at any time during a calendar year, in which case such employee shall
be considered a Specified Employee for the twelve-month period beginning on the
first day of the fourth month immediately following the end of such calendar
year. Notwithstanding the foregoing, all employees who are nonresident aliens
during an entire calendar year are excluded for purposes of determining which
employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code without regard to Section 416(i)(5) of the Code for such calendar year. The
term “nonresident alien” as used herein shall have the meaning set forth in
Treasury Regulation §  1.409A-1(j). In the event of any corporate spinoff or
merger, the determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Treasury Regulation Section §  1.409A-1(i)(6)..

 

 (viii)       Non-Transferability. The provisions of Section 13 notwithstanding,
no 409A Award409A Deferral or right relating thereto shall be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
Beneficiary.

 

--------------------------------------------------------------------------------


 

(ix)           Limitation on Setoffs. If the Company has a right of setoff that
could apply to a 409A Award409A Deferral, such right may only be exercised at
the time the 409A Award 409A Deferral would have been distributed to the
Participant or his or her Beneficiary.

 

(x)            409A Rules Do Not Constitute Waiver of Other Restrictions. The
rules applicable to 409A Deferrals under this Section 13(a) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan.

 

(b)           Separate Payments. Unless otherwise specified in the applicable
Award agreement, each vesting tranche of an Award shall be deemed to be a
separate payment for purposes of Code Section 409A, and any portion of a vesting
tranche that would vest on a pro rata basis in the event of a separation from
service on December 31 of a given year, and the portion of such vesting tranche
that would not so vest, each shall be deemed to be a separate payment for
purposes of Code Section 409A.

 

(c)           Distributions Upon Vesting. In the case of any Non-409A Deferral
providing for a distribution upon the lapse of a substantial risk of forfeiture,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made not
later than March 15 of the year following the year in which the substantial risk
of forfeiture lapsed. In all cases, the Participant shall have no influence
(aside from any permitted deferral election) on any determination as to the tax
year in which the distribution will be made.

 

(d)           Limitation on Adjustments. Any adjustment under Section 9 shall be
implemented in a way that complies with applicable requirements under
Section 409A so that Option and SARs that are not 409A Deferrals do not, due to
the adjustment, become 409A Deferrals, and otherwise so that no adverse
consequences under Section 409A result to Participants.

 

(e)           Limit on Authority to Amend. The authority to adopt amendments
under Section 11 does not include authority to take action by amendment that
would have the effect of causing Awards to fail to meet applicable requirements
of Section 409A.

 

(f)            Scope and Application of this Provision. For purposes of this
Section 13, references to a term or event (including any authority or right of
the Company or a Participant) being “permitted” under Section 409A mean that the
term or event will not cause the Participant to be deemed to be in constructive
receipt of compensation relating to the 409A Deferral prior to the distribution
of cash, Shares or other property or to be liable for payment of interest or a
tax penalty under Section 409A.

 

(g)           Unanticipated Early Taxation of Awards In the case of any vested
Award other than Award as to which the Participant has elected to be subject to
taxation at grant under Code Section 83(b), if the Participant is deemed to
receive taxable income for any taxable year that is prior to the taxable year in
which such Award is to be settled as a result of the failure of the Award terms
hereunder to comply with the requirements of Code Section 409A, the vested Award
shall be settled immediately and cash or Shares delivered to the Participant to
the extent such Award (or the value thereof) is required to be included in the
Participant’s income. If the Participant becomes subject to any tax penalty or
interest under Code Section 409A by reason of such Award, the Company will
reimburse the Participant on a fully grossed-up and after-tax basis for any such
tax penalty or interest (so that the Participant is held economically harmless)
ten business days prior to the date such tax penalty or interest is due and
payable by the Participant to the government.

 

14.  Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor any submission of the Plan or
amendments thereto to a vote of shareholders of the Company shall be construed
as creating any limitations on the

 

--------------------------------------------------------------------------------


 

power of the Board or Committee to adopt such other compensatory arrangements as
it may deem desirable, including, without limitation, the granting of awards
otherwise than under the Plan, and such other arrangements may be either
applicable generally or only in specific cases.

 

15.  Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in the State
of New York.

 

16.  Effectiveness of the Plan and Plan Termination

 

The Plan became effective as of the Effective Date. The Plan will terminate at
such time as no Shares remain available for issuance and the Company has no
further obligations with respect to outstanding Awards.

 

--------------------------------------------------------------------------------